53 So.3d 1140 (2011)
Stephen M. SCHWARTZ, R.PH, Appellant,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 1D10-2684.
District Court of Appeal of Florida, First District.
February 2, 2011.
William M. Furlow, and Veronica L. Bayo, of Grossman, Furlow & Bayo, LLC, Tallahassee, for Appellant.
Tracy Lee Cooper, Chief Appellate Counsel, Tallahassee, for Appellee.
PER CURIAM.
See Toth v. S. Fla. Water Mgmt. Dist., 895 So.2d 482 (Fla. 4th DCA 2005) ("In order to obtain review of the action of an administrative agency, a person's `substantial interests' must have been determined"); Sickon v. School Bd. of Alachua County, 719 So.2d 360, 363 (Fla. 1st DCA 1998) ("The allegations of the petition must be examined to determine whether the facts alleged amount to an injury `under the protection of' pertinent substantive law").
AFFIRMED.
DAVIS, HAWKES and MARSTILLER, JJ., concur.